As filed with the Securities and Exchange Commission on May 31, 2011 1933 ActRegistration File No. 333-172408 1940 Act Registration File No. 811-22322 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. POST-EFFECTIVE AMENDMENT NO. 1 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] AMENDMENT NO. 9 GLOBAL REAL ESTATE INVESTMENTS FUND (Exact Name of Registrant as Specified in Charter) 5arkway, Suite 935 Greenwood Village, Colorado 80111 (Address of Principal Executive Offices — Number, Street, City, State, Zip Code) Registrant’s telephone number, including area code: 1-866-622-3864 Ascent Investment Advisors, LLC 5arkway, Suite 935 Greenwood Village, Colorado 80111 (Name and Address — Number, Street, City, State, Zip Code — of Agent for Service) Copies of information to: Thomas R. Westle, Esq. Blank Rome LLP 405 Lexington Avenue New York, NY 10174 (212) 885-5239 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a) (1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a) (2) of rule 485. If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE:This Post-Effective Amendment (“PEA”) No. 1 to the Registration Statement of Global Real estate Investments Fund (the “Fund”) on Form N-1A hereby incorporates Parts A, B and C from the Fund’s Pre-Effective Amendment No. 4 on Form N-1A filed May 13, 2011 and declared effective by a Notice of Effectiveness dated May 13, 2011.This PEA No. 1 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in Pre-Effective Amendment No. 4 to the Company’s Registration Statement. Pursuant to the provisions of Rule 24f-2 under the Investment Company Act of 1940, Registrant declares that an indefinite number of its shares of beneficial interest are being registered under the Securities Act of 1933 by this Registration Statement. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. SIGNATURES Pursuant to requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Fund certifies that it has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Princeton, in the State of New Jersey, on the 27th of May, 2011. GLOBAL REAL ESTATE INVESTMENTS FUND By: /s/ Andrew J. Duffy Name:Andrew J. Duffy Title: President (Principal Executive Officer) Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Randolph S. Lewis Secretary, Chief Compliance Officer and Treasurer (Principal Financial Officer) May 27, 2011 Randolph S. Lewis /s/ Anthony J. Hertl * Trustee May 27, 2011 Anthony J. Hertl /s/ Walter S. Schacht * Trustee May 27, 2011 Walter S. Schacht /s/ William C. Steward * Trustee May 27, 2011 William C. Steward /s/ James S. Vitalie * Chairman of the Board of Trustees May 27, 2011 James S. Vitalie *By: /s/ Andrew J. Duffy Andrew J. Duffy as Attorney-In-Fact EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
